DETAILED ACTION
This non-final Office Action is in response to applicant’s original filing on 07/31/2020.  Claims 1-20 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2020, 09/15/2021, and 11/01/2021 have been placed in the application file, and the information referred therein has been considered as to the merits.
Drawings
The drawings filed on 07/31/2020 are accepted.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1 line 10 recites “the particular cell” which should be corrected as “the particular small cell”;
Claim 10 second to last line recites “in respond to detecting” which should be corrected as “in  response to detecting”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the pattern" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the telecommunications network" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-9 depend upon and inherit the lack of antecedent basis issues of Claim 1 and are therefore rejected under 112(b) for being indefinite.
Allowable Subject Matter
Claims 10-20 are allowed.
Reasons for Allowance: 
The closest prior art of record are as follows:
DUGGAN et al. (US 20140273949 A1) discloses protecting against malicious infrastructure in a wireless communication network. A system determines a trust metric for an access point and decides to avoid communication with the access point based on the trust metric for the access point. The trust metric may, for example, be a numeric value such as a probability of trustworthiness or a categorization of trustworthiness. The system may determine the trust metric by receiving a list of access points and their corresponding trust metrics and matching a potential access point to its listed trust metric. The system may try to avoid using an untrustworthy access point's services unless it deems the services important enough to risk the communication.
Huang et al. (US 20180103374 A1) discloses authenticating an access point attempting to access a wireless network is presented. The computer-implemented method includes receiving an authentication challenge from the access point, analyzing the authentication challenge at a wireless node by using an optical chaos generation module having an optical section and a radio frequency (RF) section to facilitate reproducibility, unpredictability, and unclonability of challenge-response pairs, and transmitting an authentication response to the access point.
DE et al. (US 20190132740 A1) discloses a client device in a first network cell may obtain information that indicates a second network cell neighboring the first network cell, wherein the tracking area code (also referred to as location area code) of the second network cell is different from the tracking area code of the first network cell and is not included in the tracking area identifier list of the of the first network cell. The client device may use the obtained information to detect a nearby false network access node that may be imitating the second network access node to lure the client device to connect to the false network access node. In some aspects, a client device in a first geographical location may preemptively obtain a network access node list associated with a second geographical location in order to detect false network access nodes in the second geographical location.
However, the prior art of record does not teach individually or in combination the following limitations as recited in applicant’s independent Claims:
[Claim 10] “wherein the schedule is unique for the small cell among multiple small cells of the telecommunications network and sets times for sending status signals to the small cell and receiving counterpart response signals from the small cell, and wherein compliance with the schedule indicates normal operation of the small cell; detect non-compliance with the schedule by the small cell; in response to detecting non-compliance, cause the system to monitor the small cell for anomalous activity, wherein the anomalous activity includes a deviation from a scheduled activity; detect that the anomalous activity includes malicious activity; and in respond to detecting that malicious activity, modify an operation or function of the small cell”;
[Claim 16] “wherein the schedule sets times for transmitting scheduled response signals to the upstream network node in response to received status signals; wherein the schedule is unique for the small cell among multiple small cells of the telecommunications network, and wherein compliance with the schedule by the small cell indicates normal operation; deviate from the schedule by miscommunicating a response signal for the upstream network node; and receive, at the wireless network interface, a signal causing the small cell to modify an operation of the small cell”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gonzalez et al. (US 20150023163 A1) is cited for matching a given traffic profile to one of the established traffic profiles for cells in a wireless network.
GHABOOSI et al. (US 20150093996 A1) is cited for updating proximate cells in a wireless network of configuration updates and changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

10.08.2022